Case 2:20-cv-00851-BSJ Document 79-10 Filed 02/02/21 PageID.1170 Page 1 of 3




                             EXHIBIT 10
                    Case 2:20-cv-00851-BSJ Document 79-10 Filed 02/02/21 PageID.1171 Page 2 of 3
Zimbra:                                                                                                                                lmoore@crystallagoons.cl


 Re: Crystal Lagoons TLSA : Desert Color, Utah



          De : Brook Cole <bcole@clydeinc.com>                                                                                      jue, 07 de mar de 2019 18:20
   Asunto : Re: Crystal Lagoons TLSA : Desert Color, Utah
      Para : Lisa Moore <lmoore@crystal-lagoons.com>
          CC : Victor A. Taylor <vtaylor@djplaw.com>, Natalia Jiménez <njimenez@crystal-lagoons.com>, Eric Cherasia
               <echerasia@crystal-lagoons.com>, Thomas Gottschlich <tgottschlich@crystal-lagoons.com>

  Thanks Lisa. Glad to hear they made good progress on the liner.

  See you in the morning.

  Brook Cole
  Clyde Properties

  On Mar 7, 2019, at 4:17 PM, Lisa Moore <lmoore@crystal-lagoons.com> wrote:


          Hi Brook -

          Thank you for the introduction to Vic. I didn't give you much time to review the TLSA this week, but it will be good for you to meet the team
          while you are here and we can talk about high-level items in the TLSA at the least.

          I was at Windsong Ranch lagoon today and since we have had a dry week so far, they have actually been able to lay down about 20% of the
          liner. So your team will get to see that progress while they are here.

          See you in the morning at 10am. You have my mobile if you need to reach me.

          ___
          LISA MOORE
          Regional Director
          Crystal Lagoons US Corp.


          100 Crescent Court, Suite 700

          Dallas, TX 75201, USA

          Direct Line: (972) 201-0005

          Mobile Phone: (678) 993-3201

          www.crystal-lagoons.com

          On Thu, Mar 7, 2019 at 1:22 PM Brook Cole <bcole@clydeinc.com> wrote:

             Good morning Vic,



             Please allow me to introduce you to the Crystal Lagoon Team. Lisa Moore, the Regional Director for Crystal Lagoons, has been our main
             point of contact up to this point. Lisa and the rest of their team will be working with us to complete a Technology Licensing and Support
             Agreement (“TLSA”) for the Crystal Lagoon Desert Color desires to build. An initial draft of the TLSA is attached for your review.



             Lisa, Vic Taylor is our counsel for Desert Color. He works with Durham Jones and Pinegar. Please forward his contact information onto the
             appropriate folks within your organization. I will print off the TLSA and review it on the flight down tonight. However, I will not have had a
             chance to review fully the TLSA with the partners nor had a chance to confer with Vic. But the process is getting started. Thank you for
             sending it over.



             Thank you,



             Brook Cole

             Chief Planner

             817 North 900 West, Orem, Utah 84057

             M: 801-592-6132
                                                                                                                                                              /
       Case 2:20-cv-00851-BSJ
  bcole@clydeinc.com / clydeproperties.net             Document 79-10 Filed 02/02/21 PageID.1172 Page 3 of 3




  From: Lisa Moore [mailto:lmoore@crystal-lagoons.com]
  Sent: Wednesday, March 6, 2019 1:27 PM
  To: Brook Cole <bcole@clydeinc.com>
  Cc: Natalia Jiménez <njimenez@crystal-lagoons.com>; Eric Cherasia <echerasia@crystal-lagoons.com>; Thomas Gottschlich
  <tgottschlich@crystal-lagoons.com>
  Subject: Crystal Lagoons TLSA : Desert Color, Utah



  Hi Brook -



  Attached is the first draft of our TLSA - Technology Licensing and Support Agreement. This draft is in Microsoft word so you can make your
  comments and red line when you send back to us for review.



  Hopefully you will have some time to review this before you fly to Dallas this week so we can help answer any first questions you have
  while our attorney is in town on Friday.



  Please let us know the name of your attorney that you will be using, or make an introduction via email when appropriate.



  See you Friday!



  ___

  LISA MOORE
  Regional Director
  Crystal Lagoons US Corp.

  100 Crescent Court, Suite 700
  Dallas, TX 75201, USA
  Direct Line: (972) 201-0005
  Mobile Phone: (678) 993-3201
  www.crystal-lagoons.com




  La información contenida en este correo es privada y confidencial, y queda prohibido su uso no autorizado. Si usted no es el destinatario de este correo, o si lo recibió
  por error, agradeceremos ponerse en contacto con nosotros y eliminar el correo.

  The information contained in this email is private and confidential. Any unauthorized use is strictly prohibited. If you received it by mistake please contact us and then
  delete it.



La información contenida en este correo es privada y conﬁdencial, y queda prohibido su uso no autorizado. Si usted no es el des natario de este correo, o si
lo recibió por error, agradeceremos ponerse en contacto con nosotros y eliminar el correo.

The informa on contained in this email is private and conﬁden al. Any unauthorized use is strictly prohibited. If you received it by mistake please contact
us and then delete it.

<TLSA Draft - Desert Color St. George LLC _Utah-3-6-19_V1.docx>




                                                                                                                                                                               /
